Citation Nr: 0308968	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  01-09 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.  

2.  Entitlement to service connection for residuals of a 
cervical spine injury.  

3.  Entitlement to service connection for residuals of a 
fractured right ankle.  

4.  Entitlement to service connection for residuals of two 
fractured ribs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from August 1955 to May 
1957 with over a year of foreign service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in June 2000, a statement of the case was issued in 
October 2001, and a substantive appeal was received in 
November 2001.  The veteran testified at a personal hearing 
at the RO in May 2002.  


REMAND

Initially, the Board notes that it was given the authority to 
accomplish additional development of the evidence in cases on 
appeal without the need to remand the case to the RO.  67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  However, this regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  In view of the 
Federal Circuit's holding, it now appears that when 
additional development of the evidence is necessary as in the 
present case, the proper course of action is to remand the 
matter to the RO.  

The veteran's service medical records have not been 
associated with the claims file.  In February 2000, in 
response to an RO request for records, the National Personnel 
Records Center (NPRC) requested a copy of the veteran's DD 
Form 214.  The RO forwarded the DD Form 214 to NPRC in April 
2000.  It is not clear from the record whether a final 
negative response was ever received from NPRC.

The veteran has testified that he was treated at an Army 
hospital in Korea.  The veteran's representative has 
requested that the RO obtain "AGO" records which are 
presumable SGO records - Surgeon General's Office records.  
According to the VA adjudication manual M21-1 Part III, 
Section 4.22, the SGO records cover the years 1942 to 1945 
and 1950 to 1954.  The veteran's period of service was from 
August 1955 to May 1957.  The Board assumes, therefore, that 
a search for the SGO records would be fruitless.  The Board 
further notes, however, that the RO has not attempted to 
obtain Morning Reports and/or Sick Reports from the units the 
veteran was assigned to.  M21-1 Part III indicates that, in 
order for an effective search of these records to be 
conducted, the veteran must provide approximates dates of his 
injuries and treatment (limited to a maximum of three months) 
and the specific names of the Army units he was attached to 
during the treatment.  A review of the claims file reveals 
this level of detail is lacking.  

In view of the above, the Board finds that additional 
development is necessary to ensure that all avenues for 
locating and obtaining any service records have been 
explored.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should also take any 
necessary action to ensure that the 
appellant has been advised of the 
evidence necessary to substantiate the 
claim, as well as what evidence the 
appellant is to provide and what evidence 
VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.  The RO should contact the veteran and 
request that he furnish a detailed 
description of all in-service treatment 
he received for his neck, back, right 
ankle and/or rib injuries.  He should 
provide the dates (within three months) 
and places of the treatment and the 
military unit or units he was assigned to 
when he received the pertinent medical 
treatment.  

3.  The RO should then forward another 
copy of the veteran's DD Form 214 to NPRC 
as well as any additional details of the 
claimed inservice treatment in Korea 
furnished by the veteran in response to 
the above paragraph 2.  NPRC should be 
asked to conduct another search for any 
available service medical records as well 
as the veteran's service personnel 
records, and to clearly respond if the 
search is negative.  If the veteran 
furnishes additional information pursuant 
to the request set forth in paragraph 2 
above, then the RO should also ask NPRC 
to conduct a search for Morning Reports 
and/or Sick Reports pertaining to the 
veteran during his period of Korean 
service.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed and, if it has not been 
completed, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
(including an examination with etiology 
opinion) deemed appropriate by the RO in 
light of any additional evidence obtained 
pursuant to the above actions, the RO 
should review the record and readjudicate 
the issues of entitlement to service 
connection for residuals of a low back 
injury, for residuals of a cervical spine 
injury, for residuals of a fractured 
right ankle, and for residuals of two 
fractured ribs.  If the claims remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.  

The purpose of this remand is to ensure assistance to the 
veteran in keeping with the judicial holding set forth in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



